Citation Nr: 0018572	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-27 045A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  He died on November [redacted], 1996.  The appellant is 
the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

This case was previously before the Board in August 1998, at 
which time the Board upheld the denial of the appellant's 
claim for accrued benefits.  By an October 1999 Order, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") vacated the Board's decision, 
and remanded the case for readjudication.


FINDINGS OF FACT

1.  The veteran filed a claim for nonservice-connected 
disability pension benefits in August 1996; he reported that 
he was totally disabled and unemployed because of cancer of 
the right lung and brain.

2.  At the time of the veteran's death on November [redacted], 1996, 
his claim for pension benefits was pending; the evidence on 
file confirmed that he had served during the Korean Conflict, 
that he had last worked on September 11, 1996, and that his 
family income was minimal.

3.  The death certificate reflects that the cause of his 
death was metastatic bronchogenic carcinoma involving the 
brain.

4.  The veteran's statements that he suffered from lung and 
brain cancer and that the cancer precluded employment, when 
considered in connection with the corroborative effect of the 
death certificate, establish that he was permanently and 
totally disabled at least as early as September 11, 1996.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have been 
met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In August 1996, the veteran submitted an 
application for pension benefits.  He reported that his 
disabilities included cancer of the right lung and brain.  He 
also reported that his income for the 12 month period 
preceding the date of claim consisted of $3,098 in wages and 
$474 in interest.  He reported that his expected annual 
income for the next 12 months would be wages of $2,000.  
Further, the veteran reported that he had been hospitalized 
for the condition at St. Luke's Hospital, and that he had 
also received treatment from the Keybold Clinic, Methodist 
Hospital.  The veteran also submitted forms authorizing VA to 
obtain medical records from Dr. C. Taboada of St. Luke's 
Medical Center, and Dr. S. Dennis of the Methodist Hospital.

The RO sent the veteran corresponded dated in August 1996, 
wherein he was informed that the RO could not approve his 
claim for pension because his yearly income of "$37,176 
(wages)" exceeded the limit set by law of $10,801 for a 
veteran with a dependent.

In October 1996, the veteran informed the RO that his yearly 
income was not $37,176.  He reported that his 1995 income tax 
return showed wages of $3,098 with interest of $474 and that 
his only income for 1996 consisted of wages of $7,186 earned 
prior to September 11, 1996, when he was forced to stop 
working due to cancer of the right lung and brain.

The veteran died on November [redacted], 1996.  The death certificate 
reflects that the cause of the veteran's death was metastatic 
bronchogenic carcinoma involving the brain.

The appellant submitted an application for accrued benefits 
in December 1996.

The RO issued a rating decision in May 1997 wherein it denied 
the claim for accrued benefits on the grounds that no medical 
evidence had been received to complete the veteran's 
application by the time of his death.  The RO concluded that 
pension may not be granted posthumously as an accrued 
benefit.

Medical records from Dr. Taboada were received in June 1997.  
These records showed treatment which the veteran received for 
the period from March to November 1996 for various medical 
problems, including carcinoma of the lung.

At a personal hearing in September 1997, the appellant 
testified that the Houston RO had made a calculation error 
when it made its original determination regarding the 
veteran's annual income.  However, she testified that neither 
she nor the veteran was informed that medical evidence was 
not of record prior to the veteran's death.  Therefore, she 
assumed that this was never an issue.  On inquiry, the 
appellant testified that veteran had not received any medical 
treatment from the VA.  Her representative argued that it 
should not have taken so long for the VA to obtain the 
veteran's medical records, even taking into account the 
finding of excessive income.  Furthermore, he argued that the 
veteran's identification of his medical treatment should have 
been sufficient.  The Hearing Officer informed them that 
there was a statutory bar to additional development after an 
excessive income determination was made.  He acknowledged 
that the RO committed error when it made its August 1996 
determination of excessive income.

In an October 1997 Supplemental Statement of the Case, the RO 
held that accrued benefits were not payable because there was 
no medical evidence in file or deemed in file as of the date 
of the veteran's death.

In an August 1998 decision, the Board upheld the denial of 
the appellant's claim for accrued benefits.  Thereafter, the 
appellant appealed the Board's decision to the Court.  In an 
October 1999 Order, the Court vacated and remanded the case 
for the Board to consider whether medical records received 
after the veteran's death and that revealed that the veteran 
had been treated for lung cancer just prior to his death 
should be deemed, under Hayes v. Brown, 4 Vet. App. 353, 360-
61 (1993), as "in the file at date of death" for the 
purpose of deciding the accrued benefits claim.


Legal Criteria.  VA law and regulations provide that periodic 
monetary benefits to which a veteran was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at the date of death, and due and unpaid 
for the period not to exceed 2 years prior to the last date 
of entitlement as provided, will upon the death of such 
person be paid to his spouse.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.1000 (1999).

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Under 38 C.F.R. § 3.1000(d)(4)(i) evidence in the file at 
date of death encompasses evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish degree of disability for disease or injury 
when substantiated by other evidence in file at date of death 
or when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.

In Hayes, 4 Vet. App. at 360-61, the Court interpreted the 
interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 
3.1000(d)(4)(i), and several provisions of VA Manual M21-1 as 
providing, in sum, that post-death evidence which may be 
considered in accrued benefits claims as being in the file 
includes the following:

(1) government records and records generated by or in VA 
control and which could reasonably be expected to be a 
part of the record;

(2) evidence accepted after death for the purpose of 
verifying or corroborating evidence in file; and 

(3) hospital or examination reports that may be deemed 
to be included in the term VA examination (within the 
meaning of 38 C.F.R. § 3.327(b)(1)).

Hayes, at 360-61.  In Lathan v. Brown, 7 Vet. App. 359, 368 
(1995) the Court again held that evidence in file at death 
may include private hospital and examination reports 
submitted after date of death.  The Board notes that since 
the Hayes case, 38 C.F.R. § 3.327(b)(1) has been amended to 
delete the pertinent language providing that private clinical 
records may be deemed a VA examination; however, although 38 
C.F.R. § 3.326(c) included similar language which was also 
deleted, § 3.326(b) was amended to provide that private 
hospital or examination reports can be accepted for rating 
purposes.


Analysis.  In the instant case, the veteran had a claim 
pending for nonservice-connected disability pension benefits 
at the time of his death.  The Board must determine whether 
the veteran would have been entitled to a grant of pension 
benefits based upon the evidence that was in the file and 
deemed constructively in the file at the time of his death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

As an initial matter, the Board notes that the veteran did 
serve on active duty during a recognized period of war.  
38 U.S.C.A. §§ 101(9), 101(11); 38 C.F.R. § 3.2.  The Board 
also notes that the evidence on file showed that the veteran 
had terminated his employment in September 11, 1996, as the 
result of cancer of the right lung and brain.  In October 
1996 the veteran had reported that his total annual wages for 
1995 were $ 3,098, with $474 in interest.  Further, the 
veteran reported in his October 1996 statement that his total 
wages for 1996 were $7,186, with no interest.  He reported 
that he was forced to stop working as of September 11, 1996, 
and that he and his wife had no income from any source.  The 
RO's August 1996 letter shows that $10,081 was the limit for 
a veteran with a dependent.  Thus, this indicates that the 
veteran's income fell within the limits for payment of 
pension benefits.  See 38 C.F.R. § 4.16(a). 

As noted above, the RO denied the appellant's claim for 
accrued benefits on the basis that there was no evidence of 
record at the time of the veteran's death which confirmed 
that he had a medical disability.  Further, private medical 
treatment records showing treatment for lung cancer were not 
received by the RO until June 1997, approximately seven 
months after the veteran's death.  The Board finds that the 
certificate of death, which is deemed by regulation to be in 
the file at the time of the veteran's death, corroborates the 
veteran's prior statements that he had cancer of the lung and 
brain.  Specifically, the veteran's death certificate 
reflects that the cause of the veteran's death was metastatic 
bronchogenic carcinoma involving the brain; i.e. lung cancer 
and cancer of the brain.  In accordance with the provisions 
of 38 C.F.R. § 3.1000(d)(4)(i), the Board holds that the 
statements of the veteran as to the nature of his 
disabilities and the effect of the disabilities on his 
ability to work are of such weight, when considered in 
connection with the corroborative effect of the death 
certificate, as to establish that the veteran was permanently 
and totally disabled at least as early as September 11, 1996, 
the date he reported that he had to stop working due to 
illness.  Thus, the Board finds that the veteran would have 
been entitled to a grant of pension benefits based upon the 
evidence deemed to be in the file at the time of his death.  
Therefore, the appellant is entitled to accrued benefits in 
the instant case.


ORDER

Entitlement to accrued benefits is granted, subject to the 
law and regulations governing the award of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

